DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Response to Amendment
The amendment filed January 19, 2021 has been entered. Claims 50-52, 55-64 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed November 12/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51, 52, 58-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 51 recites the limitation “a guide device” in line 17 while claim 59-62 recites a “linear guide” or “common linear guide”. It is unclear if these are the same or different elements since Page 10, lines 11-16 of the instant specification describes them as the same element. For the sake of examination, “a guide device” in claim 51 will be interpreted as reciting “a common linear guide”. Thus, claims 59-62 will be interpreted as reciting “the common linear guide”.
Claims 52, 58, and 63-64 are rejected as depending from rejected claim 51.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50-52, 55-56, 59-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hordum (US 2011/0040263) in view of Bronander (US 1689419).
Regarding claim 50, Hordum discloses a dosing apparatus (8, Fig 4) for subcutaneous, intradermal, intramuscular or intraperitoneal delivery of a fluid (Para 0001; Para 0118), the dosing apparatus comprising: a conveying device (“pumping means”, Para 0118) for conveying the fluid out of an interior of a container (6, Fig 5D), and the fluid being conveyable by means of the conveying device from the container to a delivery opening (Para 0118). 
Hordum is silent regarding the conveying device being designed as a positive displacement pump, the conveying device comprising a cylinder, having at least one intake opening and at least one outlet opening on a cylinder inner wall, and a first piston and a second a piston, the first piston and the second piston are mounted displaceably within the cylinder in a longitudinal direction, and the first and the second pistons delimit between their respective end faces, jointly with a portion of the cylinder inner wall, a variable fluid a volume, and a barrel cam having first and second cam structures is arranged alongside the cylinder, the first cam structure is in operative connection with the first piston, and the second cam structure is in operative connection with the second piston, and, upon rotation of the barrel cam, the first 
Bronander teaches a conveying device being designed as a positive displacement pump (pump of Fig. 1), the conveying device comprising a cylinder (10, Fig 1), having at least one intake opening (11, Fig 1) and at least one outlet opening (12, Fig 1) on a cylinder inner wall, and a first piston (13, Fig 1) and a second a piston (19, Fig 1), the first piston and the second piston are mounted displaceably within the cylinder in a longitudinal direction, and the first and second pistons delimit between their respective end faces , jointly with a portion of the cylinder inner wall, a variable fluid a volume (Page 1, line 99- Page 2, line 17), and a barrel cam (30, Fig 2) having first (29 of the left, Fig 1) and second (29 of the right, Fig 1) cam structures is arranged alongside the cylinder (See Fig 2), the first cam structure is in operative connection with the first piston via a first forked-shaped element (28 on the left, Fig 2; Fork-shape element implies an element with protrusions which element 28 has. Additionally, element 28 connects the first cam structure 29 to the first piston via shaft 18), and the second cam structure is in operative connection with the second piston via a second fork-shaped element (28 on the right, Fig 2; Fork-shape element implies an element with protrusions which element 28 has. Additionally, element 28 connects the second cam structure 29 to the first piston via shaft 24), and, upon rotation of the barrel cam, the first cam structure rotates within the first fork-shaped element to thereby prescribe a stroke movement of the first piston, and the second cam structure rotates within the second fork-shaped element to thereby prescribe a stroke movement of the second piston (Page 1, lines 76-98; the fork elements 29 rotate within the protrusions of 28 to produce the stroke movements the pistons 13 and 19).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conveying device disclosed by Hordum to instead be the conveying device taught by Bronander in order to have a conveying device that is simple and durable while being able to operate powerfully and quietly (Page 1, lines 1-5).
Regarding claim 51, the modified invention of Hordum and Bronander discloses all of the elements of the invention as discussed above. Hordum further discloses an injection device (10, Fig 4) for subcutaneous delivery of the fluid (Para 0005), comprising a puncture cannula (53, Fig 2), and an indwelling cannula (22, Fig 2), wherein in a starting position a distal end region of the puncture cannula runs coaxially inside the indwelling cannula(See Fig 2A), the injection device comprises displaceably mounted first (52, Fig 2A) and second (24, Fig 2C) runners, the first runner is connected to the puncture cannula and the second runner to the indwelling cannula (See Fig 2D; Para 0097), the injection device further comprises a control element (11 and 38, Fig 2A), which is movable over a predefined control area (39, Fig 2A) and which, for displacement of the first runner and of the8/28/20 -1 59 pm-2-16/305,210 second runner, is brought into operative connection with the first and second runners (See Figs 2A-2C), and the control element is configured such that, in a first part (left arm of channel 39, Fig 2A) of the control area, the control element effects equidirectional displacement of the first and second runners, and, in a second part (right arm of channel 39, Fig 2A) of the control area, effects blocking of the second runner, and hence holding of the indwelling cannula in a dwell position (Para 0100), and a back 
Regarding claim 52, the modified invention of Hordum and Bronander discloses all of the elements of the invention as discussed above. Hordum further discloses the puncture cannula (53, Fig 2C) and the indwelling cannula (22, Fig 2C), in the starting position (See Fig 2A), are arranged substantially within a housing (30, Fig 2A) and, for the fitting of the indwelling cannula, are extensible from the housing through a fitting opening in a contact surface (100, Fig 2E) (See Fig C).
Regarding claim 55, the modified invention of Hordum and Bronander disclose all of the elements of the invention as discussed above. The modified invention further discloses that the at least one intake opening (11, Fig 1 - Bronander) is brought into fluidic connection with the interior of the container (6, Fig 5D-Hordum) (Para 0118; the conveying device (“pumping means”) communicates with the container or reservoir to deliver a dose –Hordum).
Regarding claim 56, the modified invention of Hordum and Bronander disclose all of the elements of the invention as discussed above. The modified invention further discloses the at least one outlet opening (12, Fig 1 - Bronander) is brought into fluidic connection with the delivery opening (Para 0118; the conveying device (“pumping means”) communicates with the patient through a delivery opening to deliver a dose–Hordum).
Regarding claim 59, the modified invention of Hordum and Bronander discloses all of the elements of the invention as discussed above. Hordum further discloses the first (52, Fig. 
Regarding claim 60, the modified invention of Hordum and Bronander discloses all of the elements of the invention as discussed above. Hordum further discloses the first (52, Fig. 2A) and the second (24, Fig 2A) runners are mounted displaceably, via a common linear guide (33, Fig 2A), and the linear guide is oriented in a fitting direction parallel to the distal end regions of the puncture cannula (53, Fig 2) and of the indwelling cannula (22, Fig 2) (See Fig 2C; Para 0108).
Regarding claim 61, the modified invention of Hordum and Bronander discloses all of the elements of the invention as discussed above. Hordum further discloses the control element (11 and 38, Fig 2A) is movably mounted in a direction substantially perpendicular to that of the linear guide (33, Fig 2A) (See Figs 2A -2D).
Regarding claim 62, the modified invention of Hordum and Bronander discloses all of the elements of the invention as discussed above. Hordum further discloses the control element (11 and 38, Fig 2A) is movably mounted in a direction substantially perpendicular to that of the linear guide (33, Fig 2A) (See Figs 2A -2D).
Regarding claim 63 the modified invention of Hordum and Bronander discloses all of the elements of the invention as discussed above. Hordum further discloses the control element (11 and 38, Fig 2A) is configured as a displaceable cam carrier (Para 0091).
Regarding claim 64, the modified invention of Hordum and Bronander discloses all of the elements of the invention as discussed above. Hordum further discloses the control element (11 and 38, Fig 2A) comprises first (left arm of channel 39, Fig 2A) and second (right .
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Hordum (US 2011/0040263) in view of Bronander (US 1689419) and further in view of Verrilli (US 8702405).
Regarding claim 57, the modified invention of Hordum and Bronander disclose all of the elements of the invention as discussed above. The modified invention is silent regarding a plurality of containers in addition to said container, and each intake opening is brought into fluidic connection with the interior of a separate container of said plurality of containers which is assigned to said intake opening.  Verrilli teaches a conveying device (device of Fig 2) comprises a cylinder (1, Fig 2), having at least one intake opening (2 and 3, Fig 2) and at least one outlet opening (4, Fig 2) on a cylinder inner wall, and a first piston (5, Fig 2) and a second piston (5, Fig 2), the first piston and the second piston are mounted displaceably within the cylinder in the longitudinal direction (See Fig 2), further comprising a plurality of containers (“prime chamber 25” and “bulk supply of fluid 25”, Col 7, lines 19-24) in addition to said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conveying device disclosed by Hordum and Bronander to include multiple inlet openings and containers as disclosed by Verrilli in order to have a conveying device that can switch reservoirs without stopping to change a container that is depleted of fluid (Col 3, lines 43-45).
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hordum (US 2011/0040263) in view of Bronander (US 1689419) and further in view of Yodfat (US 2010/0130932).
Regarding claim 58, the modified invention of Hordum and Bronander disclose all of the elements of the invention as discussed above. The modified invention does not explicitly disclose a drive module and a delivery module, which are configured such that the drive module and the delivery module are at least one of connectable to or disconnectable from one another, by a user, the drive module comprises at least parts of a rotary drive, and, where appropriate, a fitting drive of an injection device, and the delivery module comprises at least the container and the conveying device. Yodfat teaches a drive module (100, Fig 6B) and a delivery module (200, Fig 6B), which are configured such that the drive module and the delivery 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosing apparatus as disclosed by Hordum and Bronander to comprise a drive module and delivery module as taught by Yodfat in order to have a dosing apparatus that is cheaper and reusable (Para 0019).
Response to Arguments
Applicant’s arguments regarding Navarro not disclosing the amended limitations have been full considered but are moot in view of the current rejection the relies on Bronander (US 1689419) to teach the amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783  
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783